Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 1 of 19

Case: 1:19-cv-01342 (Jury Demand)
EXHIBIT REFERENCE PAGE Assigned To : Contreras, Rudolph

Assign. Date : 5/8/2019

Description: Pro Se General (F-DECI

Exhibit A: Medical center injury report and diagnosis (summary page)

Received on: 7/16/18, prior to the police use of excessive force occurrence.

Description: The plaintiff, Kedrick Randle incurred injuries during a vehicle accident in West
Valley City, Utah. The driver of the other vehicle was cited for the accident.

Notation: This exhibit is only included to describe a physical injury the plaintiff was
experiencing on the morning of 7/17/18.

Exhibit Al: The suggested pain medication prescription for the vehicle accident.
Prescribed on 7/16/18, prior to the police use of excessive force occurrence.

Notation: In the West Valley City, Utah 7/17/18 police incident report the uniformed police
officers state concerns about substance influence. But, this Oxycodone pain medication
prescription was never filled or attained.

Notation: This document is only included to describe the plaintiff, Kedrick Randle’s mindset in
reference to impairment in correlation with vehicle occupancy and operation.

Exhibit B: The 4/17/18 registration document for Kedrick Randle’s vehicle. One the morning
of 4/17/18 this document was located inside of Kedrick Randles vehicle and available upon
request.

Exhibit B1: An example of the 4/17/18 (time period) temporary registration tag for Kedrick
Randles vehicle. On 4/17/18 this tag was unobstructively displayed in the rear window of the
vehicle, on the driver’s side. No adverse weather conditions were present at the scene of
occurrence to limit visibility.

Notation: In the West Valley City police incident report the first uniformed police officer to
arrive at the scene of occurrence (Stephen Parker) states that he did not find the temporary tag
until searching Kedrick Randle’s vehicle. But, in the introduction of his report he describes
arriving at the scene, circling Kedrick Randle’s vehicle, parking behind Kedrick Randle’s
vehicle, and approaching the Kedrick Randle’s vehicle on the driver’s side.

ra

t J ri ™ 5 | ¥ -
ey q Pgh}
ma. ) y , |
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 2 of 19

Exhibit B2: The 4/17/18 insurance document for Kedrick Randle’s vehicle. On 4/17/18 this
document was located inside of Kedrick Randle’s vehicle and available upon request.

Exhibit C: The West Valley City Police 4/17/18 incident report (reference number ).
Three separate uniformed police officer reports. Stephen Parker (3) pages, Kevin Barrett (2)
pages, Justin Wyckoff (2) pages.

Notation: There are uniformed police officer body camera videos of this 4/17/18 occurrence. I
can order a video disk for court records. I, the plaintiff Kedrick Randle did not have a secure
location to store the video disk.

Exhibit D: Medical center injury report and diagnosis (summary page).
Received on: 7/18/18, following the police use of excessive force occurrence.

Description: Injuries caused by uniformed police officers and associated personnel in West
Valley City, Utah.
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 3 of 19

Jordan Valley Medical Center West Valley Campus

3460 South Pioneer Parkway West Valley City,UT,84120—-204:

 

(801) 964-3100

RANDLE, KEDRICK

GENERAL DELIVERY, MAGNA, UT 840449999
Gender: Male » VOB: 08/07/1979
Phone: (385)285-0556 Date: July 16, 2018

Percocet 7.5 mg—325 mg oral tablet
1 tabs Oral q4hr—int for 3 days PRN.as needed for pain -

Dispense: 15 (fifteen) tablet(s)
Refills: No Refills Indications:

 

Special Instructions:
First fill Date:
we.
= Eh = O Dispense as Written
Flammer, DO, Brandon M DEA: FF3129663

DEA:

--VOID--

--VOID--

-~-VOID--
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 4 of 19

Jordan Valley Medical Center, West Valley Campus Emergency Department
3460 South 4155 West, West Valley City, UT 84120
(801) 964-3100
Discharge Instructions (Patient)

 

Name:RANDLE, KEDRICK

DOB: 08/07/79 MRN: 1200721970 FIN: JV W-20000023619
Reason For Visit: Pain in back; Motor vehicle crash -‘minor; back pain/mva

Final] Diagnosis: 1:Lumbar transverse process fracture

Visit Date: 07/16/18 02:21:00
Address: GENERAL DELIVERY MAGNA UT 840449999
Phone: (385)285-0556

Primary Care Provider:
Name:
Phone:

Emergency Department Providers:Primary Physician:
Flammer, DO, Brandon M

Jordan Valley Medical Center, West Valley Campus would like to thank you for allowing us to assist
you with your healthcare needs. The following includes patient education materials and information
regarding your injury/illness.

Follow-up Instructions: You were treated today on an emergency basis, it may be wise to contact
your primary care provider to notify them of your visit today. You may have been referred to your
regular doctor or a specialist, please follow up as instructed. If your condition worsens or you can't get
in to see the doctor, contact the Emergency Department.

With: Address: When:
Min, MD, W. David 3580 West 9000 South West jordan, UT Within 5 to 7 days
840888812

(801) 505-5370
Comments:

katy Aewort 2 Shward health . a

Patient: RANDLE, KEDRICK 1of6
MRN; 1200721970 FIN: JVW-20000023619 07/16/2018 05:06:00
  

& UTAH STATE TAX COMMISSION
210 North 1950 West Salt Lake City, UT 84134
Telephone: 801-297-7780 or 1-800-DMV-UTAL

04/2018 atL067

Vehicle |
Registration Certificate

Vehicle Information

 

 

 

Ho 1; . t3 Filed 05/09/19 Page 5of19
ARC BHAA OT MRS: Pome" PAA

  

  

Expires Last Day Of: May/2019

Decal Number: 190762121

 

 

 

 

Every owner of a motor vehicle operated on a highway,
have in effect and maintain current owner's or operator’

“Vehicle Safety**

Each motor vehicle owner is responsible for the safe operation of their vehicle.

 

vIN eee eS °c ETT ATTEN TUL OMIA TN HOU VERT AA LUE UU
JH4DC54883C000562 a Be 4) fy ee
Year Make Model . ; ~ «License Plate Number: F123JG
Vehicl he | “ eS CR
Passanier vatials Hate. base oP ‘ me gy os
18 weer “= Owners *_ ‘viens SE
Reg. Wt. 8 tee ee. > KEDRICK RANDLE“
cc HP Fleet Number Fleet'Unit Number 6) “hwo,
is : i “Safety Inspection
te 3 = % ge Beis ue ee
Transaction Date: 06/04/2018 i % Me : -
ras ‘s ; ; “ ;
Receipt June 4, 2018 “a 9 ht —_——
Hem. = ranou
State Fee << S71.75
Couniy Fee HS.0ti
$84.75 2

Payment Type a xa

EZPay ECheck $84.75 S38. Pe y

Total Paid $84.75 > - as

° Le Pa

**Insurance**

public road or parking area within the State of Utah is required to

S insurance for that vehicle as required

by law.

As part of this responsibility owners

should inspect their vehicle’s tires, brakes, steering, Suspension, lights and other equipment to ensure the vehicle is in

sale operating condition.

“Accessible Parking**

State law prohibits persons who do not lawfully possess a disa
parking in an accessible parking space designated for persons
plate are discouraged from parking

or disability special group license

accessible unless they have a temporary wheelchair user plac

ed or

\

bility placard or disability special group license plate from
with disabilities. Persons

2. possess a disability placard
in an accessible parkin | Space designated as van
@ wheelchair user placard.
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 6 of 19

 
 

a5. BRISTOL WEST

= Part of the Farmers Insurance Group”

 

Valid in U.S. and Canada
This Card Must Be Shown To Any Law Enforcement Officer Upon

Request
Underwritten By: Bristol West Insurance Company
BRISTOL WEST INSURANCE COMPANY NAIC #19658
WARNING: Utah law requires motorists to carry proof of insurance and
: present it to any law enforcement officer upon request. If a person Is
POLICY NUMBER EFFECTIVE DATE EXPIRATION DATE convicted in a court or found through a Department of Public Safety (DPS)
G00 9103792 00 06/22/2018 12/22/2018 ' administrative hearing to have been operating a motor vehicle without
Not Valid More than One Year from Effective Date j. insurance, the DMV may suspend the uninsured vehicle's registration.
INSURED | Failure to provide insurance or operator's security is a Class B
KEDRICK T RANDLE ‘ misdemeanor, for which the fine may not be less than $400 for a first
PRODUCER 4300521 PHONE: 801-967-5544 ' offense; and $1000 for a second and subsequent offense within three
Jaramillo,.David _ years of a previous conviction or bail forfeiture. if a person is convicted
4360 S REDWOOD RD STE? 4% ee for failure to insure a vehicle, the Utah Department of Public Safety (DPS)
SALT LAKE CITY UT 84123-2260 is required to suspend the person's driver license.
YEAR MAKE/MODEL | i i
2003 ACURA RSX . Keep a copy of this card in each vehicle covered.
VEHICLE IDENTIFICATION NO In the event of a loss, call us Toll-Free, 24 hours a day, from
JH4DC54883C000562 anywhere in the United States at : 1-800-274-7865

SEE IMPORTANT MESSAGE ON REVERSE SIDE

Shi dhor essay ps WERENT, SBaaey ¢
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 7 of 19

Jordan Valley Medical Center, West Valley Campus Emergency Department
3460 South 4155 West, West Valley City, UT 84120
(801) 964-3100
Discharge Instructions (Patient)

 

Name:RANDLE, KEDRICK

DOB: 08/07/79 MRN: 1200721970 FIN: JV W-20000023957
Reason For Visit: Wrist pain-swelling; Back pain; S/P assault

Final Diagnosis: Encounter for medical screening examination; Finger sprain; Head injury

Visit Date: 07/18/18 00:23:00
Address: GENERAL DELIVERY MAGNA UT 840449999
Phone: (385)285-0556

Primary Care Provider:
Name: —
Phone:

Emergency Department Providers:Primary Physician:
Flammer, DO, Brandon M

Jordan Valley Medical Center, West Valley Campus would like to thank you for allowing us to assist
you with your healthcare needs. The following includes patient education materials and information
regarding your injury/illness.

Follow-up Instructions: You were treated today on an emergency basis, it may be wise to contact
your primary care provider to notify them of your visit today. You may have been referred to your
regular doctor or a specialist, please follow up as instructed. If your condition worsens or you can't get
in to see the doctor, contact the Emergency Department.

With: Address: When:

Jody Stubler NP 1345 East 4500 So, Salt Lake City, Ut | Within 3 to 5 days
84101
3852754673

Comments:

Alternate cold and warm wet packs to the area multiple times daily

Patient: RANDLE, KEDRICK 1 of 7
MRN: 1200721970 FIN: JVW-20000023957 07/18/2018 01:13:46
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 8 of 19

   

    

\ CIRCLE .
MONTH

JAN FES
MAR APR
Mas JUN
JUL AUG
SEP OCT |
vy NOV DEC | emcee

a i} . _

i
i

 

ID No.

 

Year _ Make

 

Model Gross Wt.

tte uml ata co teats Honan ae

Date Issued

 

Dealer

 

Seofuceed aur eet
|

» UTAH Temporary mi

R ES , USE BROAD MARKING PEN. in the boxes below, write the expiration date
EX Pi « Circle the expiration month in the left column. Circle the expiration day in th

VALID FOR
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 9 of 19

TC-137

ITOR VEHICLE REGISTRATION  tevsns

 

 

Characters must fill the squares. Use format MM-DD-YY with leading zeros (e.g., 01, 02, etc.) CIRCLE DAY
aright’ column.

   

cavousgrere

 

 

 

45 DAYS MAXIMUM
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 10 of 19

 

Nature: SUSP VEHICLE Address: 3620 S 2400 W; MEGAPLEX WVC
Location: WVPD1 W VALLEY CITY UT 84119

 

Offense Codes: SUCR
Received By: BUCHE], How Received: O Agency: WVPD
DERREK
Responding Officers: PARKER, STEPHEN, ANDERSON, CODY, BARRETT, KEVIN, WYCKOFF, JUSTIN,
ANDERSON, CODY, BARRETT, KEVIN, PARKER, STEPHEN, WYCKOFF, JUSTIN,
ANDERSON, CODY, BARRETT, KEVIN, PARKER, STEPHEN, WYCKOFF, JUSTIN,
ANDERSON, CODY, BARRETT, KEVIN, PARKER, STEPHEN, WYCKOFF, JUSTIN
Responsible Officer: Disposition: CLO 07/17/18
When Reported: 02:26:22 07/17/18 Occurred Between: 02:26:22 07/17/18 and 02:26:22 07/17/18

 

 

Assigned To: Detail: Date Assigned: **/**/**
Status: Status Date: **/**/** Due Date: **/**/**
Complainant:
Last: First: Mid:
DOB: **/**/** Dr Lic: Address:
Race: Sex: Phone: City: ,
Offense Codes ‘
Reported: Observed: SUCR Suspicious Circumstance

Additional Offense: SUCR Suspicious Circumstance

 

Circumstances
LT18 Parking Lot/Garage
BM88 No Bias
HOMC Homeless
Responding Officers: Unit :
PARKER, STEPHEN 8V823
ANDERSON, CODY 8V831
BARRETT, KEVIN 8V821
WYCKOFF, JUSTIN 8L8
ANDERSON, CODY 8V831
BARRETT, KEVIN 8V821

PARKER, STEPHEN 8V823

02/28/19
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 11 of 19

 

 

Deputy Report for Incident 181013267 : Page 2 of 10
WYCKOFF, JUSTIN 8L8
ANDERSON, CODY 8V831
BARRETT, KEVIN 8V821
PARKER, STEPHEN 8V823
WYCKOFF, JUSTIN 8L8
ANDERSON, CODY 8V831
BARRETT, KEVIN 8V821
PARKER, STEPHEN 8V823
WYCKOFF, JUSTIN 8L8
Responsible Officer: Agency: WVPD
Received By: BUCHEI, DERREK Last Radio Log: **:**:## ##/##/**
How Received: O Officer Report Clearance:
When Reported: 02:26:22 07/17/18 Disposition: CLO Date: 07/17/18
Judicial Status: Occurred between: 02:26:22 07/17/18
Misc Entry: and: 02:26:22 07/17/18
Modus Operandi: Description : Method :
Involvements

Date Type Description Relationship

02/28/19
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 12 of 19

Deputy Report for Incident 181013267 Page 3 of 10

 

Narrative

A suspicious male was located sleeping in the parking lot of the Mega Plex
Theater. Ultimately the male was determined to have been suffering from mental
disabilities and was allowed to sleep in his vehicle. This case is closed.

 

Responsible LEO:

 

Approved by:

 

Date

02/28/19
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 13 of 19

Deputy Report for Incident 181013267 Page 4 of 10

 

Supplement

Parker 8500 Initial Report
181013267

7/17/18

Details

On today's date, I observed a suspicious vehicle in the east parking lot of
Valley Fair Mall and observed a male sleeping in the driver seat. My body worn
camera was active during the investigation, and this report is done to the best
of my knowledge.

Investigation

At approximately 0226 hours, while proactively patrolling the parking lot of
Valley Fair Mall, I observed a vehicle parked suspiciously in the east side of
the parking lot near the Megplex theater. The vehicle was a silver Acura with
no license plate. I circled the vehicle and did not see any occupants. I then
pulled up behind the vehicle and exited my patrol car to check the VIN and make
sure the car wasn't stolen. As I approached the driver side window I observed
the driver seat was leaned backward and an African American male was sleeping in
it. I called for a backing officer to assist me with making contact with the
male.

I knocked on the driver side window to wake the male up. The male heard my
knocking and awoke, seemingly dazed. I then observed the male move his left
hand down near the driver side door panel and out of my few. I feared the male
was possibly reaching for a weapon or concealing something. I gave verbal
commands for the male to stop reaching for things in the vehicle. I then
observed the male take a set of keys from his lap, making a motion to place the
key into the ignition. I feared the male was attempting to start the car and
would possibly flee. I attempted to open the driver side door, but it was
locked. I gave further verbal commands for the male to not stop the car, and to
open the door. The male opened the driver side door, and I asked him to step
out to which he did not comply. The male again began reaching with his right
hand near the center console. At this point I was again fearful that the male
was reaching for a weapon.

Because of the suspicious way the male was acting and not complying with exiting
the vehicle, I grabbed his left wrist in an attempt to assist him out. The male
immediately tensed up and began pulling his arm in the opposite direction while
shaking his head and mumbling no. I continued to give verbal commands to the
male to exit, and he still kept trying to pull his arm in the opposite
direction. Because of this I used physical force to pull him out of the car and
placed him face down on the ground for my safety. Once on the ground the male
continued to tense up while his hands were under his body, not visible. Verbal
commands were given for him to pull his hands out from under him The male did
not comply, and further physical force was used to get his hands behind his back
to place handcuffs on his wrists. Once the male was safely secured, I was
advised by Officer Barrett that a pocket knife was located on the driver door
arm rest near the area the male was seen to be reaching. Because of this the
decision was made to move the male from the immediate area of the vehicle. I
attempted to help the male to his side and assist him to his feet but he would
not move or speak. The male was asked if he was deaf, mute, or understood
English but he did not respond. The male would not move I was forced to
pliysically pick him up with the help of Officer Barrett to get him away from the
car.

02/28/19
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 14 of 19

Deputy Report for Incident 181013267 Page 5 of 10

 

Once safely away from the vehicle I proceeded with investigating the car. I was
able to locate many notepads with questions written on them which possibly
indicated the male was either deaf or mute. I also located a wallet in the
vehicle and found a District of Columbia driver license that identified the male
as Kedrick Thruman Randle . I asked dispatch to perform names search to
locate the status of the DL and any active warrants. Dispatch advised the DL
was valid, and there were no active warrants for his arrest. I also located a
temporary tag in the rear windshield (UT BP46225). Dispatch advised the vehicle
had valid registration under Kedrick's name. Kedrick continued to be
unresponsive and would not speak, make any statements, or answer any questions.

Medical was requested to respond to the location to evaluate him Shortly after
they arrived and advised me that his vitals were normal and did not need to be
transported to the hospital for any reason. (Refer to fire case 181006497) I
continued to investigation the car but did not locate any contraband. I again
attempted to speak with Kedrick and ask him questions but he refused to respond.
The further I investigated it appeared Kedrick was either under the influence
of some type of substance, or was suffering from some type of mental illness.
Because of the notepads I had found in his vehicle I asked Kedrick if he could
communicate through writing. He nodded his head yes. I retrieved a notepad and
a marker and took the handcuffs off so he could write

Kedrick wrote on his notepad that he has a stutter and it is more efficient for
him to communicate through writing. He wrote that he thought I had overreacted
to the situation. I advised Kedrick that when he did not comply with my verbal
commands and began reaching in his vehicle I feared for my safety. He also did
not comply with exiting the vehicle and resisted when I grabbed his wrist to
control him for my safety. I advised him that because of his actions physical
forced was necessary to control him for my safety. Kedrick wrote that he had a
fracture in his right leg that prevented him from being mobile. I asked Kedrick
if he was under the influence of any substances. He wrote that he was not, and
that he was not impaired. Kedrick could not walk on his own, could barely sit
up, and was acting very lethargic. He stated he was simply tired.

Officer Action

Ultimately it was decided that Kedrick was possibly suffering from some type of
mental disability. It was also apparent that he was in no condition to drive a
vehicle as he could barely stand. Several options for a solution to the problem
were discussed and ultimately it was decided Kedrick would be allowed to sleep
in his vehicle for the night. I was advised that permission was given by Mali
Security for him to stay in the lot for the night

Conclusion

I provided Kedrick a case number and advised him to contact police with any
further questions. This report is information only at this time

Disposition
This case is closed.
**Response to Resistance**

I ahserved a suspicious vehicle parked in the lot of the Mall well past business
hours. The vehicle did not have a license plate and was parked in a suspicious

02/28/19
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 15 of 19

Deputy Report for Incident 181013267 Page 6 of 10

 

manner. I also observed a sleeping -male in the vehicle. Upon making contact
with the occupant of the vehicle the male began reaching in the vehicle placing
his hand out of my view. Based on my training and experience suspects that act
in this manner pose a significant risk for officer safety. It was not known
whether or not the male was reaching for a weapon or concealing an item The
male then refused to comply with my commands exit the vehicle. Because of all
these factors I used physical force to pull him out of the vehicle, place him on
the ground, and place him under arrest

02/28/19
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 16 of 19

Deputy Report for Incident 181013267 Page 7 of 10

 

 

Supplement

Barrett 8569

07/17/2018

181013267 Supplemental
Disorderly, mental subject/Closed

On July 17, 2018 at 0228 hours, I was working a uniformed patrol shift ina
marked patrol vehicle when went to back Officer Parker who was out with an
attended, suspicious person in a vehicle at the mall.

I stopped my patrol vehicle in front of the suspect's car in case he tried to
pull forward and leave, then exited my vehicle and activated my BWC.

I could hear Officer Parker telling the driver not to reach for things. I
reached the passenger door and tried to open it to see if I could take something
out of the reach of the suspect, later identified as Kendrick Randle, I found
the door locked. I heard Officer Parker telling the Kendrick to come out of the
car, I saw the Kendrick was not moving, I went to Officer Parker's side.

Tl heard Officer Parker ask Kendrick to step out of the car again, the Kendrick
shook his head no, he did not speak.

I heard Officer Parker tell Kendrick if he didn't come out of the car, he would
make him. Kendrick shook his head no again. I asked Officer Parker if he
wanted me to take on of Kendrick's arm to help him removed him from the car, he
said, yea.

I helped take hold of Kendrick's left hand and pulled him from the driver's seat
of the car and placed him face down in the parking lot. Kendrick then folded
both of his arms under his chest. I pulled on his left arm, he would not allow
me to pull his arm out. I gave him a command to pull his arms out, he did not
speak and held his arms under him I took hold of his left wrist with both of
my arms and with some effort, pulled his left out from under him and placed it
behind his back. I then saw Officer Parker had pulled Kendrick's right out from
under his body, he then handcuffed him

We ordered Kendrick to roll over, he did not move or respond, I sawa folded
knife on the driver's door next to the window controls. I suggested to Officer
Parker we move him away from the car, he agreed. Kendrick refused to move. We
moved him to the front of Officer Parker's car. Kendrick again refused to sit
up and opted to lay down on his side. Under Kendrick's body were the keys to
his car and a notepad.

I called for a supervisor to come to the scene due to our use of force.

I monitored Kendrick as he lay on the parking lot, he was breathing regularly
and seemed to be calm I continued to ask him questions, he refused to answer

I called for paramedics to come and evaluate Kendrick, they did and found all of
his vital signs to be normal, blood sugar was normal, they advised Kendrick was
just being obstinate as he also refused to talk to them.

I had thought it was possible that Kendrick might be deaf as the notebook turned
out not to belong to Officer Parker, but he would shake his head no when asked
some questions.

I found Kendrick's behavior to be strange, as he was non-communicative. T have
dealt with deaf and mentally impaired subjects in my career and found those who

02/28/19
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 17 of 19

Deputy Report for Incident 181013267 Page 8 of 10

 

were sober to want to communicate with me and we find-a way to make that work.,

As Kendrick refused to sit up, hold himself up, attempt to walk or move, i
believed him to be more impaired than physically or mentally disabled.

After Kendrick began writing some responses, I asked him if he took medications
for pain for his knee. He wrote he could not take them and operate or drive his
car. I asked him pointedly many times if he had taken pain medications, he
refused to answer that question. He wrote to me at one point he had been
released from Jordan Valley Hospital recently for back pain, while I called the
hospital to verify that, he wrote that I could find his hospital release
paperwork in a small bag in his car. I found that back and paperwork that
stated he had been released on 7/16/18, and that he was prescribed Oxycodone for
his pain. I gave this information to Officer Parker.

This report is completed.

02/28/19
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 18 of 19

Deputy Report for Incident 181013267 Page 9 of 10

 

Supplement
181013267 Supplemental Report, J. Wyckoff 8255

On July 17, 2018 at approximately 0230 hours, I was asked to respond to the east
side of the Valley Fair Mall, near the Megaplex, regarding a Use of Force. My
BWC was activated and I recall the following from memory

t arrived and initially met with Officer Barrett standing near a Police vehicle.

I also saw a man lying on the ground, on his side, and not moving. Officer
Barrett explained the circumstances on the use of force, and why the man
continued to lay on the ground. The man did not want to get up, did not want to
speak to us, and made no indication he needed help. Medical was called and
en-route, but had not arrived. I tried to speak with the man, possibly Randall,
but he wouldn't respond to anything I said. I repeated we wanted to help him,
but he needed to help us as well. It was frustrating to not even get a nod or a
verbal response.

I then spoke with Officer Parker who explained the initial response regarding
this suspicious vehicle, the possibly impaired man, how the man resisted, and
what crimes the man would be charged with. Initially Officer Parker told me
this case was leading towards impairment. The vehicle would be inventoried and
then impounded. I helped Officer Parker carry Randall over to the Patrol vehicle
but suggested we stop the inventory until we figure out the impairment. Randall
couldn't stand on either foot and Officer Parker and I had to pick Randall up
and carry his full body weight. We struggled to seat him in the backseat of the
Police car.

As we continued to investigate this case, I was unsure Randall was impaired
Randall couldn't communicate other than answering questions through the use of
writing notes. Randall would not answer questions regarding medication taken
today. Randall's right knee was fractured. Randall didn't want to go toa
Hotel or the VOA. Randall wanted to leave in his car. Randall wanted each of
our names and badge numbers. Randall wanted our first names, but we did not give
him first names. Randall wrote multiple times he was not impaired. Randall had
no family, friends or people he could call to assist him

Both Officer Parker and spoke at length regarding the best decision for this
case. We spoke about booking into jail, just so we have Randall go through the
process to be released. We had indications of impairment so this was an option.
Officer Parker had indications of impairment, but then the vehicle would be
impounded, and Randall has no family or someone to release him to, so Randall
would be taken to jail

We discussed using discretion and transporting Randall to a safe place such as
VOA, as we felt Randall -could not drive safely drive his vehicle. Randall
couldn't even walk, let alone drive a car and try to manipulate the gas pedal
when his right leg and foot didn't work. We assumed this because Randall
couldn't move for us and couldn't walk to the car

I located Valley Fair Mall security and was given permission from Christopher
Johnson, we could leave Randall's vehicle in the parking lot overnight.

As Officer Parker and I spoke, I thought it was best to not book Randall into
jail, leave Randall with his vehicle and complete this information report.
Randall does need help but as we discussed, no options were available to help
Randall at this time in the morning. Officer Parker alsu thought this would be

best.

02/28/19
Case 1:19-cv-01342-RC Document 3 Filed 05/09/19 Page 19 of 19

Deputy Report for Incident 181013267 Page 10 of 10

For more information, see other reports.

NED
J. Wyckoff

02/28/19
